 


114 HR 4064 IH: To amend the Internal Revenue Code of 1986 to allow the Secretary of the Treasury to withhold social security numbers on Form 990 from public disclosure.
U.S. House of Representatives
2015-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4064 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2015 
Mr. Cicilline (for himself and Mr. Doggett) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow the Secretary of the Treasury to withhold social security numbers on Form 990 from public disclosure. 
 
 
1.Authority to withhold social security account numbers on form 990 from public disclosure 
(a)Inspection of annual returnsSection 6104(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following: The Secretary may withhold from public inspection any social security account number included in information required to be made available under this subsection.. (b)Public inspection of certain annual returns, reports, applications for exemption, and notices of statusSection 6104(d)(3)(B) of such Code is amended by adding at the end the following: or disclosure of any social security account number included in information required to be made available under this subsection.. 
(c)Effective dateThe amendments made by this section shall apply with respect to disclosures made after the date of the enactment of this Act.   